—Proceeding pursuant to CPLR article 78 to review a determination of the respondent City of Newburgh, dated March 26, 1999, adopting the findings and recommendations of a Hearing Examiner, which, after a hearing, found the petitioner Stephen J. Gamma guilty of certain charges of misconduct, and dismissed him from his position as a police officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Substantial evidence in the record supports the determination that the petitioner Stephen J. Gamma violated both supervisory instructions and the Rules and Regulations of the Police Department of the City of Newburgh by leaving his duty post without the approval of a superior in his chain of command (see, CPLR 7803 [4]; see, Matter of Pell v Board of Educ., 34 NY2d 222).
*237The penalty of dismissal was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra). We note that a police force is a quasi-military organization demanding strict discipline (see, Matter of Hickey v Bratton, 180 AD2d 682; Matter of Steinberg v Dooley, 168 AD2d 499), and in matters involving police misconduct, great deference is to be accorded to determinations regarding the appropriate discipline of its members (see, Matter of Berenhaus v Ward, 70 NY2d 436, 445). Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.